Citation Nr: 1504396	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  06-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, other than pes planus, to include degenerative arthritis (degenerative joint disease), hallux valgus, and onychomycosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from June 1982 to August 1993.

This matter initially came before the Board of Veterans' Appeals from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2013, the Board issued a decision denying this claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2014 Joint Motion for Remand (JMR), the Court entered an order in March 2014 vacating the May 2013 Board decision and remanding the case to the Board for compliance with the JMR.  The Board later, in May 2014, remanded the case so that compliance with the JMR could be accomplished. 

As discussed below, the Board finds that there was not substantial compliance with its May 2014 remand with respect to the issue addressed herein and that the Board may not therefore proceed with a determination as to this issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board most recently remanded this claim May 2014.  To this, the Board notes that the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall, 11 Vet. App. at 271.  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the May 2014 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

In a January 2015 Informal Hearing Presentation, the Veteran's accredited representative brought the attention of the Board to evidentiary defects relating to the most recent medical examination conducted by VA that addressed the current issue on appeal.  The examination in question was conducted in July 2014.  The Board has considered the contentions of the Veteran's representative and, upon reviewing the Veteran's claims file and the report of the pertinent medical examination, as well as other pertinent evidence associated with the record, finds that the representative's contentions raise valid concerns regarding the adequacy of the evidence and that a remand to implement corrective actions to repair these procedural and evidentiary defects is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Specifically, with regard to the instant claim now before the Board for appellate consideration, the Board observes that, pursuant to its May 2014 remand, the following development was requested:

1.  Schedule the Veteran for a VA examination to determine the etiology of her bilateral foot disorder.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a clear and well-explained rationale for all opinions provided.  In accordance with the terms of the Joint Motion, the examiner must also provide a "roadmap" as to how the conclusions are made.

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disorder (to include degenerative arthritis, hallux valgus, and onychomycosis) was caused or aggravated, beyond the normal progression of the disease, by her pes planus.  If the examiner finds that there is no aggravation, the examiner should provide a clear and well-explained rationale for that finding.  The examiner should also opine as to whether any onychomycosis is directly related to service, to include any in-service treatment for toenail problems. 

Review of the July 2014 VA examination report, as noted by the Veteran's representative in January 2015, failed to be "supported by sufficient rationale" and did not "comply with the Board's remand instructions."  Also, the representative correctly pointed out that while the July 2014 found that "medical literature" did not support a finding of a causal relationship between the Veteran's claimed conditions and her service-connected pes planus, this referenced medical literature was neither discussed nor cited.  

As noted in the Board's May 2014 remand instructions, the examiner was asked to "specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disorder (to include degenerative arthritis, hallux valgus, and onychomycosis) was caused or aggravated, beyond the normal progression of the disease, by [the Veteran's service-connected] pes planus."  

The examiner merely stated "The condition claimed is less likely as not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  As part of the supplied rationale, as noted, the examiner commented that medical literature did not support such a causal relationship.  This "medical literature," however, and as noted, was neither discussed nor cited.  The examiner also simply repeated, verbatim, the rationale supplied by a different VA examiner in January 2013, and also failed to opine as to the aggravation question concerning the onychomycosis.  

The Board also finds that remand is necessary because the May 2014 VA examiner, in finding that degenerative arthritis and hallux valgus were not aggravated by flat feet, failed to supply a "clear and well-explained rationale for that finding."  The examiner simply stated that degenerative arthritis of the feet was a common condition caused by the natural process and not by flatfeet.  He added that the degenerative arthritis and hallux valgus was not aggravated by flatfeet, and that hallux valgus was a mostly genetic problem and not caused by flatfeet.  The rationale for these opinions are inadequate.

Therefore, to rectify the above-cited evidentiary defects, the case should be remanded for a new VA opinion concerning the etiology of the Veteran's claimed bilateral foot disorder, other than pes planus, to include degenerative arthritis (degenerative joint disease), hallux valgus, and onychomycosis based on a complete review of her claims file.  The examiner should not only provide a nexus opinion addressing the likelihood of a relationship between the Veteran's military service and any bilateral foot disorder currently diagnosed, but also provide an opinion addressing the likelihood of a relationship between the Veteran's claimed bilateral foot disorders and her service-connected pes planus.  

The Board also notes that the Veteran's representative, with the submission of the above-mentioned January 2015 Informal Hearing Presentation, supplied two medical treatise-type articles.  These articles, according to the representative, support a finding that a relationship between flat feet and bunions exists.  

Accordingly, in view of the foregoing discussion, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file to be reviewed in its entirety by a VA examiner, preferably the one who conducted the May 2014 examination, but otherwise by an appropriately qualified clinical specialist, in order to determine the nature, severity and etiology of any diagnosed bilateral foot disorder, other than pes planus, to include degenerative arthritis (degenerative joint disease), hallux valgus, and onychomycosis.  All pertinent symptomatology and findings should be reported in detail.


Based on a review of the claims file, the examiner should express an opinion as to the following: 

Is it at least as likely as not that any diagnosed bilateral foot disorder, other than pes planus, had its onset during service; or, was such a disorder caused by any incident or event that occurred during service.  The examiner should also opine as to whether any onychomycosis is directly related to service, to include any in-service treatment for toenail problems.

The examiner should also specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral foot disorder (to include degenerative arthritis, hallux valgus, and onychomycosis) was caused or aggravated, beyond the normal progression of the disease, by her service-connected pes planus.  If the examiner finds that there is no aggravation, the examiner should provide a clear and well-explained rationale for that finding.

The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions. 

2.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  Stegall.

3.  Following completion of all indicated development, the AOJ should adjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

